Citation Nr: 0203148	
Decision Date: 04/08/02    Archive Date: 04/18/02

DOCKET NO.  01-05 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Increased evaluation for residuals of a gunshot wound to 
the right upper arm, muscle group III, currently rated as 
20 percent disabling.

2. Entitlement to an effective date earlier than November 6, 
2000 for grant of service connection for Post Traumatic 
Stress Disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1968 to July 
1970.

This matter comes before the Board of Veteran's Appeals (the 
Board) on appeal from a January 2001 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).

REMAND

After careful review of this case, the Board finds that 
appellate adjudication is not yet warranted.

The veteran's Substantive Appeal, VA Form 9, was submitted in 
June 2001.  It indicates that the veteran wanted a personal 
hearing before a member of the Board at the RO.

By letter dated January 15, 2002, the RO informed the veteran 
that a hearing before a member of the Board had been 
scheduled at the RO for February 12, 2002.  The veteran 
responded by letter dated January 25, 2002 and requested that 
the hearing be rescheduled since he had a conflict with 
college final exams on February 12, 2002.  The Board treated 
this request as a motion to reschedule a Travel Board 
hearing, and by letter granted the motion based on the 
veteran's good cause shown for his inability to appear at the 
February 12, 2002 hearing.

Therefore, to ensure full compliance with due process 
requirements, the case is
REMANDED to the RO for the following development:

The RO should schedule the veteran for a 
Travel Board hearing.  He and his 
accredited representative should be 
provided adequate notice of the time, 
date, and place of the hearing.  All 
correspondences pertaining to this 
matter, as well as a transcript of the 
hearing, if held, should be associated 
with the claims folder.  If the veteran 
indicates that he no longer wants a 
hearing, or if he fails to show for a 
scheduled hearing, evidence of such 
should be associated with the claims 
folder.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


